Title: From George Washington to William Lord Stirling Alexander, 25 September 1782
From: Washington, George
To: Alexander, William Lord Stirling


                  
                     
                     My LordHead Qrs Ver Planks Point Septr 25. 1782
                  
                  I have had the pleasure to receive your favors of the 18th & 21st Inst. with the several Enclosures—your Lordship may rest assured, I am highly satisfied with the measures which have been taken for reducing the number of Posts on the frontier, removing the superfluous public Buildings & Stores, establishing discipline, & holding the Troops in perfect readiness for marching.  With sentiments of regard & esteem I am My Lord Your most obedt Servt.
                  
               